Exhibit 4.1 British Columbia The Best Place on Earth Ministry of Finance BC Registry Services Mailing Address: PO Box 9431 Stn Prov Govt. Victoria BC V8W 9V3 WWW. Corporateonline.gov.bc.ca Location: 2nd Floor – 940 Blanshard St. Victoria BC 250 356-8626 Notice of Alteration FORM 11 BUSINESS CORPORATIONS ACT Section 257 NOTICE OF ALTERATION Incorporation Number: BC0634846 Name of Company: CHINA TELETECH LIMITED Alteration Effective Date: The alteration is to take effect at the time that this application is filed with the Registrar. Authorized Share Structure 1. 250,000,000 Class “A” Common Shares Without Par Value Class “A” Preferred Shares Without Par Value
